Citation Nr: 1039734	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-31 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as 
secondary to service-connected bilateral photosensitivity, with a 
left chorioretinal scar.   
 
2.  Entitlement to an increase in a 10 percent rating for 
bilateral photosensitivity, with a left chorioretinal scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to October 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and May 2006 RO rating decisions.  The 
March 2006 RO decision denied service connection for snow 
blindness of the right eye and light sensitive vision.  By this 
decision, the RO also denied an increase in a 10 percent rating 
for a chorioretinal scar of the left eye.  

The May 2006 RO decision, in pertinent part, denied service 
connection for glaucoma.  

An October 2006 RO decision granted service connection for 
photosensitivity of the left eye (claimed as snow blindness) and 
recharacterized the Veteran's service-connected left eye 
disability as photosensitivity of the left eye, with a left 
chorioretinal scar.  The 10 percent disability rating was 
continued.  

A May 2007 RO decision essentially granted service connection for 
bilateral photosensitivity (claimed as snow blindness), and 
recharacterized the Veteran's service-connected eye disability as 
bilateral photosensitivity, with a left chorioretinal scar.  As 
the RO granted service connection for bilateral photosensitivity 
(claimed as snow blindness), the issues of entitlement to service 
connection for snow blindness and light sensitive vision are no 
longer on appeal.  The remaining issues on appeal are entitlement 
to service connection for glaucoma, to include as secondary to 
service-connected bilateral photosensitivity, with a left 
chorioretinal scar; and entitlement to an increase in a 10 
percent rating for bilateral photosensitivity, with a left 
chorioretinal scar.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran is service-connected for bilateral photosensitivity, 
with a left chorioretinal scar.  The Veteran is also service-
connected for a left shoulder disability, a hiatal hernia with 
gastroesophageal reflux disease, and for an umbilical hernia 
scar.  The Veteran essentially contends that he has glaucoma that 
is related to service, or, more specifically, that is related to 
his service-connected bilateral photosensitivity, with a left 
chorioretinal scar.  

The Veteran's service treatment records show no complaints 
findings, or diagnoses of glaucoma.  His service treatment 
records do indicated that he was treated for other bilateral eye 
problems on multiple occasions.  

Post-service private and VA treatment records show treatment for 
glaucoma.  Such records also show treatment for other variously 
diagnosed bilateral eye disabilities on numerous occasions.  

For example, a November 2004 VA eye examination report related 
diagnoses of borderline cupping of the optic nerve; presbyopia; 
and a chorioretinal scar, inferonasal, of the left eye.  

A January 2006 VA eye examination report related diagnoses of 
light sensitivity; a chorioretinal scar on the left eye; and 
suspected glaucoma. The examiner commented that the Veteran was 
very likely to have glaucoma secondary to his age, race, and 
family history.  The Board notes that the examiner did not 
address the etiology of the Veteran's suspected glaucoma.  

A March 2007 VA eye examination report noted that the Veteran had 
a chart history of ocular hypertension in his left eye.  The 
examiner indicated that the etiology of the Veteran's raised 
intraocular pressure remained unknown.  The examiner also 
remarked that the Veteran had active anterior segment 
inflammation, which may have caused his eye pressure to rise.  
The examiner commented that, at that time, the Veteran had a 
diagnosis of suspected glaucoma in the left eye.  The examiner 
stated that the Veteran had not had any significant documented 
structural or functional vision loss or progressive signs of 
damage in the left eye as a result of his raised intraocular 
pressure.  Uveitis of the left eye and dry eyes were also 
diagnosed.  The Board observes that the examiner did not 
specifically address whether the Veteran's suspected glaucoma of 
the left eye was related to his period of service.  The Board 
notes that the examiner also did not indicate whether the 
Veteran's service-connected bilateral photosensitivity, with a 
left chorioretinal scar, aggravated any diagnosed glaucoma.  

The Board observes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review of 
the entire claims folder, as to his claim for service connection 
for glaucoma, to include as secondary to service-connected 
bilateral photosensitivity, with a left chorioretinal scar.  Such 
an examination should be accomplished on remand.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an increased rating for bilateral 
photosensitivity, with a left chorioretinal scar, the Board 
observes that he was last afforded an eye examination for the VA 
in March 2007.  The diagnoses were discussed above.  

The Board notes that the Veteran has received treatment for his 
service-connected bilateral photosensitivity, with a left 
chorioretinal scar, subsequent to the March 2007 VA eye 
examination report.  

The Board observes that the Veteran has not been afforded a VA 
examination as to his service-connected bilateral 
photosensitivity, with a left chorioretinal scar, in over three 
and a half years.  Additionally, the record raises a question as 
to the current severity of his service-connected bilateral 
photosensitivity, with a chorioretinal scar.  Further, the 
Veteran's representative has specifically requested that the 
Veteran be scheduled for an additional VA eye examination.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that there are no private and VA treatment 
reports of record dated subsequent to July 2007.  As there are 
possible further treatment records, including possibly VA 
treatment records, that may be pertinent to the Veteran's claims, 
they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for glaucoma 
and any other eye problems since July 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  

2.  Schedule the Veteran for a VA eye 
examination to determine: 1) the nature and 
likely etiology of his claimed glaucoma, and 
2) the symptoms and severity of the service-
connected bilateral photosensitivity, with a 
left chorioretinal scar.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

As to glaucoma, if diagnosed, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disability was caused or permanently 
worsened as secondary to the service-
connected bilateral photosensitivity, with a 
left chorioretinal scar.  If glaucoma is not 
shown, the examiner should so state.

The examiner should also address all 
symptoms, as well as the severity, of the 
service-connected bilateral photosensitivity, 
with a left chorioretinal scar.  Any tests or 
studies deemed necessary must be performed.

All opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Thereafter, readjudicate the Veteran's 
claims of entitlement to service connection 
for glaucoma, to include as secondary to 
service-connected bilateral photosensitivity, 
with a left chorioretinal scar; and 
entitlement to an increase in a 10 percent 
rating for bilateral photosensitivity, with a 
left chorioretinal scar.  If the claims are 
denied, issue a supplemental statement of the 
case to the Veteran and his representative, 
and provide an opportunity to respond, before 
the case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


